Order filed May 31, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00184-CR
                                   ___________

                HAROLD GENE JEFFERSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 20708-B


                                     ORDER
      Appellant has filed in this court five motions for an extension of time to file
his brief in this cause. In the most recent motion for extension, Appellant indicated
that a portion of the reporter’s record was missing.        The court reporter has
acknowledged that a portion of the reporter’s record is missing. In order to allow
the court reporter time to prepare a supplemental reporter’s record containing the
missing portion, we abate this appeal for thirty days.
        The appeal will be reinstated when the supplemental reporter’s record is filed
in this court. Appellant’s brief will be due to be filed in this court thirty days after
the date that this appeal is reinstated.


                                                                   PER CURIAM


May 31, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2